Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered January 23, 1980, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence. By order dated June 25, 1990, the matter was remitted to the Supreme Court, Kings County, for a hearing to reconstruct the record concerning the defendant’s application to proceed pro se and to waive his right to the assistance of counsel, and the appeal was held in abeyance in the interim (see, People v Delaron, 162 AD2d 701). The Supreme Court (Patterson, J.), has now held a reconstruction hearing and issued a report.
Ordered that the judgment is affirmed.
We agree with the Supreme Court that the evidence adduced at the reconstruction hearing showed that the defendant had knowingly and intelligently waived his right to counsel. The Trial Justice was aware that the defendant had been involved with the criminal justice system before, and, *654upon the defendant’s request to represent himself, the Trial Justice had warned him that he would be foolish to do so. Upon the defendant’s insistence on proceeding pro se, the Trial Justice made a determination that the defendant was capable of so doing, but, in addition, directed the defendant’s attorney to act as standby counsel throughout the trial.
We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Sullivan, Harwood and Miller, JJ., concur.